Citation Nr: 0008064	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  96-45 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a right (major) distal radius fracture with 
myofascitis pain syndrome, to include the propriety of the 
reduction of a 20 percent rating to the 10 percent rating 
currently assigned to this disability.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from January 1982 to 
January 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision by the VARO in 
Buffalo, New York, which reduced the rating assigned for the 
veteran's service-connected residuals of a right (major) 
distal radius fracture with myofascitis pain syndrome from 20 
percent to 10 percent. 

In August 1997, the veteran presented oral testimony in 
support of his claim at an RO hearing before a traveling 
Board Member.  Thereafter, in June 1998, the Board remanded 
the case to the RO for additional evidentiary and procedural 
development.  Following this development, the RO confirmed 
the 10 percent evaluation assigned to the veteran's 
disability in a July 1999 rating decision.  The case was 
returned to the Board in November 1999, and the veteran now 
continues his appeal.

In a December 1999 Board letter, the veteran was informed 
that the Board Member who presided over his August 1997 
hearing had resigned from the Board.  A review of the file 
shows that this notice was sent to his last known address of 
record.  He was offered the opportunity to request another 
hearing at the RO before a traveling Board Member, to request 
a hearing at the VA Central Office in Washington, D.C., or to 
decline either offer and have his case adjudicated based on 
the evidence already of record.  He was advised that if no 
response was received from him in 30 days, the Board would 
assume that he did not want another hearing and would proceed 
accordingly with adjudicating his claim.  The file does not 
show that the notification letter was returned by the postal 
service as undeliverable, nor does it show that any response 
to this letter was received from the veteran by the 30-day 
deadline in mid-January 2000.  The Board will therefore now 
adjudicate his claim.



FINDINGS OF FACT

1.  In June 1996, the RO reduced the 20 percent rating in 
effect for residuals of a right (major) distal radius 
fracture with myofascitis pain syndrome to 10 percent, 
effective September 1996.

2.  In reducing the disability rating for residuals of a 
right (major) distal radius fracture with myofascitis pain 
syndrome, the RO did not consider all applicable rating 
criteria.


CONCLUSION OF LAW

The preponderance of the evidence does not establish that the 
reduction in rating from 20 percent to 10 percent for 
residuals of a right (major) distal radius fracture with 
myofascitis pain syndrome was warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5213, 5215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he is a 
right-handed individual.  In August 1986, he fell on his 
outstretched hand and sustained fracture of the distal 
radius.  In July 1987, he sustained an avulsion injury of the 
4th and 5th interdigital space of his right hand after being 
hit by a softball.  The wound was closed with sutures and 
healed.  A medical examination report, dated in November 
1987, shows that he complained of having occasional right 
wrist pain.  Two months after this examination, in January 
1988, he was honorably separated from service.

The veteran's DD 214 Form shows that his Military 
Occupational Specialty (MOS) during active duty was as a 
nuclear power plant component welder and a submarine 
repairman. 

In April 1988, the veteran filed a claim for service 
connection for various disabilities, including the right 
wrist disability at issue. 

A VA examination was conducted in May 1988.  He complained of 
right wrist soreness, with occasional increased pain and 
weakness.  He reported employment as a welder.  The 
examination revealed a nontender right wrist without 
deformity.  Neurovascular status was satisfactory.  Right 
wrist movements were as follows:  Dorsiflexion to 55 degrees, 
plantar flexion to 60 degrees, radial deviation to 20 degrees 
and ulnar deviation to 35 degrees.  An x-ray of the right 
wrist revealed an old united chip fracture involving the 
styloid process of the ulna.  There was a minimal degree of 
deformity of the distal end of the radius which was felt to 
represent an old healed fracture.  No definite traumatic 
arthritis involving the radiocarpal joint was present.

In a July 1988 decision, the RO granted the veteran service 
connection and a 10 percent rating for residuals of a right 
distal radius fracture of the major upper extremity.

The veteran was provided with a VA compensation examination 
in July 1990.  He reported working as a welder.  He 
complained of weakness.  There was full motion of the wrist 
and hands with no atrophy.  There were no sensory changes, 
temperature changes or muscle weakness.  X-rays of his right 
wrist revealed minimal degenerative changes in the radio-
carpal area and about the ulna styloid, which the examiner 
believed probably represented an old healed fracture.  No 
definite traumatic arthritis was observed.  Physical 
examination revealed a non-tender right wrist with no outward 
deformity.  The diagnosis was status post fracture, right 
radial styloid. 

By rating action dated in February 1991, the 10 percent 
rating assigned the service connected right wrist disability 
was reduced to noncompensable, effective from May 1991.  

An April 1991 VA medical report shows that the veteran was 
treated for complaints of right wrist pain.  Physical 
examination revealed a moderate degree of tenderness about 
the proximal aspect of the right wrist, with no evidence of 
swelling or joint effusion.  X-rays of the right wrist were 
negative.  The treating physician noted that the veteran was 
receiving a moderate degree of relief from his pain through 
use of Clinoril, but that it was the doctor's impression that 
nothing more could be done for treating the right wrist 
symptoms. 

The report of a September 1991 VA medical examination shows 
that the veteran reported that he was employed as a welder.  
His chief complaint was right wrist pain due to residuals of 
a right distal radius fracture.  Physical examination of his 
right wrist revealed full range of motion with good muscle 
strength and no joint swelling of either the wrist or 
fingers.  Tenderness was palpated at the distal third of the 
right forearm, dorsally on the ulnar side, aggravated by 
resistance of radial deviation of the wrist.  Otherwise, his 
right upper extremity was functional.  In his commentary, the 
examiner stated that the veteran suffered from myofascial 
pain syndrome in the distal third of his right forearm which 
may have been secondary to his residuals of a right distal 
radius fracture.  The examiner advised that the veteran 
undergo a course of physical therapy with ultrasound 
treatment.

In a November 1991 RO rating decision, the RO restored the 
veteran's 10 percent evaluation for his service-connected 
residuals of a right distal radius fracture with myofascitis 
pain syndrome (major upper extremity), back to the date of 
his claim for compensation.  The Diagnostic Rating applied by 
the RO to rate the disability was 5215.

The report of a December 1993 VA compensation examination 
shows that the veteran presented with a history of right 
distal radius fracture in service and complaints of pain and 
decreased use of his right wrist.  The examiner noted on the 
report that the veteran's medical chart was not available for 
his review prior to conducting the examination.  The veteran 
reported that he worked as a welder, and that his right wrist 
disability interfered with his ability to use his welding 
tools, including a hammer.  When he grasped tools with a firm 
grip, he experienced sharp pain in the dorsum of his wrist 
which would radiate proximally to his mid-forearm, and he 
would occasionally be unable to release his grip.  He was 
unable to perform heavy lifting without pain.  He also 
reported having numbness and a tingling sensation in the 
volar aspect of his right palm, affecting his first, second 
and third digits.  He denied having any color changes or 
unusual sweating patterns in his right upper extremity.  At 
the time of the examination, he was not using any medications 
and had never undergone physical therapy previously.  He 
described the pain as being sharp and superimposed over a 
dull, constant ache, radiating from his dorsal wrist to the 
mid-forearm, which did not decrease with application of heat, 
cold or medication.

Physical examination of the veteran's right wrist revealed a 
deformity manifested by a bony overgrowth which was distal to 
the right radius.  There was no swelling, angulation, false 
motion or shortening of the affected wrist, nor were there 
any joint symptoms on examination of his intra-articular 
movement.  Range of motion study of the right wrist revealed 
extension and flexion to 60 degrees, radial deviation to 30 
degrees, ulnar deviation to 40 degrees, forearm pronation to 
30 degrees and forearm supination to 15 degrees.  It was 
reported that supination motion was without pain.  It is 
unclear whether the examiner was indicating that the above 
movements, aside from supination, were also without pain.  
Tinel's sign was negative.  The veteran was noted to have 
decreased grip secondary to pain.  The diagnoses were reflex 
sympathetic dystrophy (RSD), with primarily a component of 
chronic pain, status post right wrist fracture, rule out 
right carpal tunnel syndrome in addition.  The examiner 
described the veteran's ordinary activities of daily living 
as being unaffected.    

In a March 1994 rating decision, the RO granted the veteran 
an increased evaluation, from 10 percent to 20 percent, 
effective from December 21, 1993, for his service-connected 
residuals of a right distal radius fracture with myofascitis 
pain syndrome (major upper extremity), based on the evidence 
indicating that he had limitation of pronation as his right 
hand did not approach full pronation.  The Diagnostic Rating 
applied by the RO to rate the disability was changed from 
5215 to 5213 to reflect this impairment.

The report of a February 1996 VA X-ray examination of the 
veteran's right wrist shows that there was what appeared to 
be a healed fracture of his right distal radius, which was in 
a satisfactory position.  An accessory ossicle adjacent to 
the ulnar styloid process was also observed.  No recent 
fracture was identified.  The radiologist's impression was a 
healed fracture of the right distal radius.

The report of a March 1996 VA examination shows that the 
veteran presented subjective complaints of right wrist pain 
on lifting heavy objects, aggravated by damp and/or cold 
weather, which interfered with his ability to perform his job 
as a welder.  His medical history shows that since his 
discharge from military service, he had several compensation 
examinations but no further treatment for his wrist 
disability.  On objective examination, his right wrist was 
normal in appearance and did not display any swelling, 
deformity, angulation, false motion, shortening or apparent 
intra-articular involvement.  The motion on the right wrist 
was assessed as normal, with 70 degrees of dorsiflexion and 
approximately 70 degrees of palmar flexion.  X-rays revealed 
healed fractures of the right distal radius.  The diagnosis 
was healed fracture of the right radius with intermittent 
pain and discomfort, right wrist.

Based on the findings of the March 1996 VA examination, the 
RO sent a letter to the veteran that same month, in which it 
proposed to reduce the 20 percent rating for his service-
connected right wrist disability to 10 percent on the basis 
that the medical evidence indicated an improvement of his 
condition.  The veteran was informed that he had 60 days as 
of the date of the mailing of the letter to submit evidence 
to show that the RO rating board should not make the change.  
Though the veteran sent a letter expressing his disagreement 
with the proposal in April 1996, no further evidence to 
counter the proposal was submitted.  Thus, in a June 1996 
rating decision, the RO implemented the rating reduction, 
effective on September 1, 1996.  In response, the veteran 
initiated and then timely perfected an appeal of the 
decision.

In August 1997, the veteran appeared at the RO and presented 
oral testimony in support of his appeal at a hearing before a 
traveling Board Member.  The transcript of this hearing shows 
that the veteran testified, essentially, that there was no 
improvement of his right wrist disability since the time it 
was assigned a 20 percent rating.  He contended that the VA 
compensation examination which formed the basis for the 
rating reduction was too brief, too cursory and was otherwise 
inadequate.  He reported that right wrist disability was 
aggravated by his job as a welder, especially when he used a 
hammer, which caused his arm to become painfully sore and 
swollen.  He stated that he treated his pain with Tylenol.  

The veteran reported at that time that he sustained an injury 
at work in approximately January 1997, when he hit his right 
hand on a workbench and fractured a small bone in his hand.  
He related to the Board Member that his hand was placed in a 
cast.  After five weeks, his hand was healed and the cast 
removed.  He reported that afterwards, during physical 
therapy to build up his right upper extremity, he had 
terrible pain in his right wrist and was given injections of 
a cortisone-like medication to ease the symptoms.  He stated, 
however, that despite the injection, he did not receive any 
relief from his right wrist pain.  The veteran explained to 
the Board Member that his service-incurred fracture was 
located on the left inner part of his right wrist, whereas 
the post-service work-related fracture was located on the 
outer right-hand portion of his right wrist.  

The veteran reported that his treating physicians, a "Dr. 
Hoy" and a "Dr. O'Connor," informed him that he had a bone 
fragment in his right wrist which was consistent with an old 
pre-existing injury, to which the veteran reported his 
history of a right distal radius fracture during military 
service.  According to the veteran, Dr. Hoy told him that the 
bone fragment was from the old service-incurred right distal 
radius fracture, and that the more recent work-incurred wrist 
fracture moved the old bone fragment, causing further 
aggravation and an increase of the symptoms associated with 
the service-connected fracture.  The physicians recommended 
that the veteran undergo surgery to remove the bone fragment, 
and this procedure was performed in July 1997.  The veteran 
contended that his rating reduction was not warranted as this 
symptomatic bone fragment had always been in his wrist until 
its removal in July 1997, and was present when his rating was 
reduced in June 1996.  

The veteran's spouse testified that she noticed no 
improvement in the veteran's right wrist condition in her 
observations of the veteran when he was performing tasks such 
as eating.  She observed him experience pain every time he 
bent his wrist outward (i.e., when performing forearm 
supination and ulnar deviation).  In her opinion, the 
veteran's right wrist disability had caused his right wrist 
to become observably stiffer over time.

In an August 1997 statement, Richard K. Hoy, M.D., reported 
that he had treated the veteran for a fracture of his fifth 
metacarpal which was sustained in January 1997.  At that 
time, Dr. Hoy noted that he had an old fracture of his ulnar 
styloid which was not an acute condition.  The fracture of 
the fifth metacarpal was treated and healed well, but the 
ulnar styloid non-union persisted.  Dr. Hoy stated that he 
had reviewed X-rays dated in February 1996, which verified to 
him that the ulnar styloid non-union was present back then 
and even at that time did not appear to be acute.
 
In a September 1997 statement, Timothy P. O'Connor, M.D., 
F.A.C.S., reported that he had been treating the veteran for 
chronic pain due to residuals of a fractured ulnar styloid.  
Dr. O'Connor noted that the veteran's fracture of his ulnar 
styloid preceded, and was unrelated to the metacarpal 
fracture sustained in January 1997.

The report of an August 1998 VA examination shows that 
veteran complained of having chronic right wrist pain since 
military service, aggravated by cold and damp weather.  He 
reported that he was right-handed and that he was able to 
perform the activities of daily living, but with pain.  He 
was able to handle button and zippers without difficulty, 
though when he performed writing motions with his right hand 
he reportedly did so with a moderate degree of difficulty.  

The veteran's relevant medical history was of a fracture of 
the radius and possibly of the ulnar styloid of his right 
wrist during military service, with a post-service fracture 
of his right fifth metacarpal in January 1997.  The VA 
examiner reviewed the veteran's medical records and noted 
that his private physicians had interpreted X-ray films of a 
lesion adjacent to his right ulnar styloid as a fracture.  
However, a VA radiologist interpreted this lesion as an 
accessory ossicle adjacent to the ulnar styloid.  Because of 
pain in this area, the mass was surgically excised by the 
veteran's private physician in July 1997.  However, despite 
this, he reported that he continued to experience pain in 
this area of his right wrist, especially around the ulnar 
aspect.  At the time, he was not in receipt of any treatment 
for his right wrist complaints and reportedly used nothing 
more than Ibuprofen for his symptoms.  He reported that he 
experienced swelling of his right wrist after performing one 
day's work.

Physical examination revealed a warm, dry right hand with no 
discoloration.  A well-healed, non-tender and non-adherent 
vertical scar over the distal ulnar aspect of his right 
wrist, over the ulnar styloid, was observed.  The scar was 
neither keloidal nor inflamed.  The veteran reported having a 
moderate degree of tenderness over the ulnar styloid.  A 
slight bony deformity which was non-tender was noted at the 
site of the old fracture of the distal radius.  On range of 
motion examination, his right wrist displayed dorsiflexion to 
60 degrees, palmar flexion to 60 degrees, radial deviation to 
20 degrees, and ulnar deviation to 30 degrees.  Grip strength 
was rated as 5/5, and abduction of the fingers was also rated 
as 5/5.  X-rays were taken and reviewed by the examiner.  The 
prior X-rays of February 1996 were also reviewed.  The 
examiner's final diagnoses were healed fracture, distal right 
radius; status post excision of a lesion adjacent to the 
right ulnar styloid; status post well-healed fracture of the 
right fifth metacarpal, work-related.  The examiner commented 
that the veteran's symptoms at that time were related to his 
distal ulnar styloid, with no evidence of pain or tenderness 
over the healed radial fracture.

A series of private treatment reports from Dr. Hoy, dated 
from January 1997 to June 1998, were received by the RO in 
August 1998.  These show Dr. Hoy's treatment of the veteran's 
non-service-connected fracture of his fifth metacarpal 
following his work-related injury in January 1997.  In the 
course of these treatments, Dr. Hoy noted in April 1997 that 
the veteran's fractured finger was healing well, but that it 
was symptoms relating to his right wrist which were the most 
problematic.  The veteran experienced pain on ulnar deviation 
of the wrist, which Dr. Hoy associated with an ulnar styloid 
lesion that had been aggravated by the work-related fracture 
of the veteran's fifth metacarpal.  The ulnar styloid was 
injected with Marcaine and Depo-Medrol.

A July 1997 surgical treatment report from Rochester General 
Hospital shows that the veteran underwent surgical excision 
of a bone fragment from a small ulnar styloid fracture of his 
right wrist.  An accompanying pathology report shows that the 
removed fragments were examined and determined to have been 
bone and cartilage which were consistent with the styloid 
process.  The diagnosis was right ulnar styloid fracture.

A series of private treatment reports from Dr. Hoy, dated 
from May 1997 to August 1998, were received by the RO in 
September 1998.  These show that in June 1998, approximately 
10 months after the removal of bone fragments from his ulnar 
styloid, Dr. Hoy performed a range of motion study of the 
veteran's right wrist and observed that there were early 
signs of Dupuytren's contracture in his palms, bilaterally, 
which were unrelated to his fracture residuals.  Dr. Hoy also 
commented that he had a long-term concern about the veteran's 
hand because there was a risk of arthritic pannus in the 
joint due to chronic styloid fracture irritation.

By rating action of June 1999, the RO conceded that the right 
ulnar styloid lesion represented a chip fracture, and that 
service connection was recognized for this condition as a 
residual of the wrist fracture in service.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 requires 
that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be applied.

The requirements for evaluation of the complete medical 
history of the claimant's conditions operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

Federal regulations further provide:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

38 C.F.R. § 4.40 (1999).

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations:

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.).

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).

(d)	Excess fatigability.

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions.

38 C.F.R. § 4.45 (1999).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over time.  The Court 
also held that the examiner should be asked to determine 
whether the joint exhibits weakened movement, excess 
fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

The veteran's service-connected residuals of a right (major) 
distal radius fracture with myofascitis pain syndrome had 
been rated by the RO under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5213 at the time the rating was 
reduced from 20 to 10 percent.  Under Diagnostic Code 5213, a 
20 percent rating for impairment of wrist supination and 
pronation of the major upper extremity is warranted where the 
evidence demonstrates that the loss is due to bone fusion 
with the hand fixed near the middle of the arc or with 
moderate pronation.  A 20 percent rating is also warranted 
under this code where the evidence demonstrates that there is 
limitation of pronation, with motion lost beyond the last 
quarter of the arc and the affected hand does not approach 
full pronation.  A 10 percent rating is warranted where there 
is limitation of supination to 30 degrees or less.

The veteran's residuals of a right (major) distal radius 
fracture with myofascitis pain syndrome is currently rated by 
the RO under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5215, for limitation of motion of the wrist of the major 
upper extremity.  Under this code, a 10 percent rating is 
warranted where there is dorsiflexion less than 15 degrees, 
or where palmar flexion is limited in line with the forearm.  
This is the highest rating under this code. 

In considering the propriety of a reduction, consideration 
must be given to 38 C.F.R. § 3.344(a), which provides in 
pertinent part with respect to rating reductions:

Ratings on account of diseases subject to 
temporary or episodic improvement . . . 
will not be reduced on any one 
examination except in those instances 
where all the evidence of record clearly 
warrants the conclusion that sustained 
improvement has been demonstrated. . . . 
Moreover, though material improvement in 
the physical or mental condition is 
clearly reflected the rating agency will 
consider whether the evidence makes it 
reasonably certain that the improvement 
will be maintained under the ordinary 
conditions of life.

38 C.F.R. § 3.344(a) (1999).

The Board further observes that the provisions of 38 C.F.R. § 
3.344(c) limit the application of 38 C.F.R. § 3.344(a).  That 
regulation provides, in pertinent part, that:

The provisions of paragraphs (a) and (b) 
of this section apply to ratings which 
have continued for long periods at the 
same level (5 years or more).  They do 
not apply to disabilities which have not 
become stabilized and are likely to 
improve.  Reexaminations disclosing 
improvements, physical or mental, in 
these disabilities will warrant reduction 
in rating.

38 C.F.R. § 3.344(c) (1999).

In the instant case, the veteran's rating evaluation of 20 
percent for residuals of a right (major) distal radius 
fracture with myofascitis pain syndrome had been in effect 
since December 1993 until it was reduced to 10 percent, 
effective in September 1996.  Thus, it was in effect for less 
than five years at the time it was reduced by the June 1996 
RO rating decision on appeal.  Therefore, the more stringent 
scrutiny of 38 C.F.R. § 3.344(a) is inapplicable, and the 
standard is whether the evidence demonstrates improvement in 
the disability.

Where a reduction in evaluation of a service-connected 
disability is considered warranted, and the reduction would 
reduce compensation payments, the RO is required to prepare a 
rating proposing the reduction, to notify the beneficiary at 
his or her latest address of record, and allow 60 days for 
presentation of additional evidence.  38 C.F.R. § 3.105(e) 
(1999).

The RO in this case has complied with the procedural steps 
required of it.  In March 1996, the RO provided notice to the 
veteran that he had 60 days to submit evidence challenging 
the proposed rating reductions.  The veteran issued written 
disagreement with the proposal, but no evidence to challenge 
it.  In June 1996, the RO issued a rating decision reducing 
the veteran's service-connected rating for his right wrist 
disability, from 20 percent to 10 percent.  The RO has 
clearly complied with the procedural requirement imposed upon 
it before reducing the veteran's evaluation.

However, compliance with proper procedures is not solely 
determinative of the issue of whether the reduction in rating 
was proper.  In order to sustain the reduction in rating, it 
must appear by a preponderance of the evidence that the 
rating reduction is warranted.  Brown v. Brown, 5 Vet. App. 
413, 421 (1993).  In so deciding, consideration must be given 
to Hayes v. Brown, 9 Vet. App. 67 (1996), wherein the court 
held that when the VA reduces the appellant's rating without 
observing applicable laws and regulations, the rating is void 
ab initio, and the Court will set aside the decision as not 
in accordance with the law.

The Board finds that the preponderance of the evidence does 
not support the reduction in rating for the service-connected 
right wrist disability.  As noted above, if the VA reduces a 
rating, it must observe applicable laws and regulations.  In 
this case, it does not appear that the RO considered 
functional loss under 38 C.F.R. §§ 4.40 and 4.45.  Prior to 
the rating reduction, the VA examiners did not translate any 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint into objective findings such 
that consideration could be given to the veteran's functional 
loss under 38 C.F.R. §§ 4.40 and 4.45.  The veteran has given 
credible testimony that he does, in fact, experience 
functional impairment from his wrist disability due to pain, 
which interferes with his ability to wield a hammer and 
perform other necessary motions with his major upper 
extremity while working in his occupation as a welder.  

Furthermore, during range of motion studies in the VA 
examination of March 1996, the examiners failed to test for 
range of motion on supination and pronation of the veteran's 
right forearm, even though limitation of pronation of the 
forearm under Diagnostic Code 5213 formed the basis for the 
award of the 20 percent rating which was granted in the March 
1994 RO rating decision.  The examinations were therefore 
inadequate for rating purposes under 38 C.F.R. § 4.2.  As 
such, the preponderance of the evidence did not support the 
reduction in rating.


ORDER

Restoration of the 20 percent service connected disability 
rating previously assigned under Diagnostic Code 5213 for 
residuals of a right (major) distal radius fracture with 
myofascitis pain syndrome is granted, subject to the 
applicable criteria governing the payment of monetary 
benefits.


REMAND

The veteran contends, in essence, that his service-connected 
residuals of a right (major) distal radius fracture with 
myofascitis pain syndrome are worse than is reflected by the 
restored 20 percent rating currently assigned, and that a 
higher evaluation is warranted.  His claim for an increased 
rating is thus well-grounded in that it is not inherently 
implausible.  38 U.S.C.A. § 5107(a) (West 1991).  VA 
therefore has a duty to assist him in developing the facts 
pertinent to his claim.  38 C.F.R. § 3.159 (1999); Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

As previously mentioned, the VA examinations of March 1996 
and August 1998 failed to address the issues of functional 
loss of the right wrist due to pain and weakness, pursuant 
to 38 C.F.R. §§ 4.40, 4.45, and thus do not fully satisfy 
the mandates set forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, the range of motion studies did not test 
for forearm pronation or supination, which are relevant 
criteria for consideration when rating wrist disabilities.  
In the veteran's notice of disagreement, he contended that 
the March 1996 VA examination was inadequate for rating 
purposes because the physician who conducted that 
examination failed to use a goniometer to measure the ranges 
of motion of his right wrist.  38 C.F.R. § 4.46 (1999) 
states that the use of a goniometer in the measurement of 
limitation of motion is indispensable in VA medical 
examinations.  In light of the absence of the necessary 
information discussed above, a new compensation examination 
is required.  

The Board stresses to the veteran that, although the VA has 
a duty to assist the veteran with the development of the 
evidence in connection with his claim, the duty to assist is 
not always a one-way street.  38 U.S.C.A. § 5107(a) (West 
1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Federal regulations provide, in pertinent part, as follows:

§ 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit 
cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without 
good cause, fails to report for such 
examination, or reexamination, action 
shall be taken in accordance with 
paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause 
include, but are not limited to, the 
illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of 
hospital observation when required by 
VA. 

(b)  Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an 
original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a 
benefit which was previously disallowed, 
or a claim for increase, the claim shall 
be denied. 

38 C.F.R. § 3.655(a),(b) (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request the names and 
addresses of all VA and private medical 
care providers, if any, who have treated 
the veteran since January 1996 for 
complaints related to the service 
connected right wrist disability.  After 
securing the necessary releases, the RO 
should obtain these records not already 
included in the evidence and permanently 
associate them with the claims file, 
pursuant to 38 C.F.R. § 3.159 (1999). 

2.  Following completion of the above 
actions, the veteran should be afforded 
a new VA orthopedic examination to 
determine the severity of his service 
connected residuals of a right (major) 
distal radius fracture with myofascitis 
pain syndrome.  The claims folder, 
including this Remand, must be made 
available to the examiners for review 
before the examinations.  All indicated 
tests and studies should be performed, 
and a goniometer should be used when 
performing a range of motion study.  The 
orthopedic examiner should address the 
following:

a.  The orthopedic examiner should 
provide the ranges of motion in 
degrees of the right wrist on 
dorsiflexion (extension), palmar 
flexion, ulnar deviation and radial 
deviation, and indicate the normal 
ranges of motion.  

b.  The orthopedic examiner should 
provide the ranges of motion in 
degrees of the right forearm on 
pronation and supination, and 
indicate the normal ranges of 
motion.  

c.  The examiner should indicate 
whether the veteran's right wrist 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected disability.  These 
determinations must be expressed in 
terms of the degree of additional 
range of motion loss of the right 
wrist on dorsiflexion (extension), 
palmar flexion, ulnar deviation and 
radial deviation, and of the right 
forearm on pronation and 
supination, due to any weakened 
movement, excess fatigability or 
incoordination.  If any 
determination cannot be made, the 
examiner should indicate the 
reason(s) why.

d.  The examiner should also be 
asked to express an opinion on 
whether pain could significantly 
limit functional ability during 
flare-ups or when the veteran's 
right wrist is used repeatedly over 
time.  This determination must also 
be portrayed in terms of the degree 
of additional range of motion loss 
of the right wrist on dorsiflexion 
(extension), palmar flexion, ulnar 
deviation and radial deviation, and 
of the right forearm on pronation 
and supination, due to pain on use 
or during flare-ups.  If this 
determination cannot be made, the 
examiner should indicate the 
reason(s) why.

e.  The examiner should present an 
opinion as to whether or not the 
limitation of motion of the 
veteran's right wrist as a result 
of functional loss due to pain and 
weakness is analogous to 
unfavorable ankylosis in any degree 
of palmar flexion, or in any degree 
of ulnar or radial deviation, or if 
it is essentially ankylosed in any 
other position except for 
favorable, with the standard for 
favorable wrist ankylosis being 20 
to 30 degrees of dorsiflexion.

f.  If the examiner determines that 
the veteran's limitation of motion 
of his right wrist is analogous to 
extremely unfavorable ankylosis, he 
should provide an opinion as to 
whether it is essentially akin to 
loss of use of the veteran's right 
hand. 

3.  Thereafter, the RO should take 
adjudicatory action on the veteran's 
claim of entitlement to an increased 
evaluation in excess of 20 percent for 
his service-connected residuals of a 
right (major) distal radius fracture 
with myofascitis pain syndrome.  

4.  If the veteran's claim for an 
increased evaluation in excess of 20 
percent for his service-connected right 
wrist disability remains unfavorable to 
him, a Supplemental Statement of the 
Case should be issued, and all parties 
should be afforded a reasonable 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purposes of 
this remand are to develop the record and to afford the 
veteran due process of law.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this 
remand may be give a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

